Case 19-15921-abl Doc16 Entered 10/22/19 11:19:15 Page 1of9

  
   

    

STAR Min Cour MIRON ti eit acer eee

     

ANDERSON, III

 

 

 

 

Debior 4 GEORGE PAYNE
Fst Name Middle Name Last Name

Debtor 2 ALICIA BENISE SMITK-ANDERSON |

(Spause, ¢ fing) Farsi Name Maidie Niane Last Neme |

United States Bankruptcy Court for the District of Nevada |

“ |

Case number 19-15921 __ |

(I keown)
Official Form 427
Cover Sheet for Reaffirmation Agreement 12/15

 

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,
and fiie the documents within the time set under Bankruptcy Rule 4008.

Explain the Repayment Terms of the Reaffirmation Agreement

 

1. Who is the creditor? HLS of Nevada, LLC dba Nevada West Financial
Name of the creditor

 

2. How much isthe debt? on the date that the bankruptcy case is filed $ 7,828.41

To be paid under ihe reaffirmation agreement $. _ 7,828.41

 

s_ 303.24 per month for 33 months (if fixed interest rate)

 

 

3. What is the Annual ay a : 18.00 5
fi h k fi 19. Yo
Percentage Rate (APR) Before the bankruptcy case was fiied (
of interest? (See
Bankruptcy Code Under the reaffirmation agreement 18.00 % W@W Fixed rate
§ 524(k)(3)(E).) (J Adjustable rate
4. Does collateral secure O) No
weet: 2010 KIA OPTIMA
J Yes. Describe the collateral.
Current market value $_ 5,601 .00
5. Does the creditor assert Gn
that the debt is "
nondischargeable? Cl Yes Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.
§. Using information from Income and expences reported on Schedules i and J Income and expenses stated on the reaffirmation agreement
Schedule I: Your Income
(Officia! Form 1061) and A ’ ;
Schedule J. Your 8a. Combined monthly income fom = § 2,447.50 6. Monthly income from all sources $ 2,447.50
Expenses (Officiai Form line 72 of Scheduie | after payroll deduciions
106J}, fili in the amounts
6b. Monthly expenses from line 22c of __ 5 2,394.00 67. Monitniy expenses = § 2,394.00
Schedule J TT ————
Gc. Monthly paymenis on all -¢§ 9.00 §g. Monthly payments on all . —¢ 0.00
reaffirmed debts not listed on wll reatfirmed debts not included in _——_——an
Schedule J monthly expenses
6d. Scheduled net monthly income = § 93.50 Sh. Present net monthly income 5 53.50
Subtract lines 6b and Ec trom 6a. Subtract lines 6f and 6g fram 6e.
if the total is less than 9, put the If the total is less than 0, pul the
number in brackets number in brackets.

ae = n> Pavine Ohant Ene DanHiematiann Anraamant nan 4
Case 19-15921-abl Doc16 Entered 10/22/19 11:19:15 Page 2 of 9

 

 

 

Debtor 1 GEORGE PAYNE ANDERSON. li Case number (xeon 19-1592 4
First Name Middie Name Last Name
_f
7. Are the income amounts 21 No
on lines 6a and ée “1 Yes. Explain why they are different and complete line 10.
different?

 

f
8. Are the expense “Be
amounts on lines 5b Q) Yes. Exolain why they are different and complete line 10.

 

and 6f different?

 

9. Is the net monthly Keo

income in line 6h less Cl) yes. A presumption of hardship arises (unless the creditor is a credit union).
than 0? Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
Complete line 10.

 

 

10. Debtor's certification

about lines 7-9 | certify that each explanation on lines 7-9 is true and correct, / y

Y
Ifany answer on lines 7-9 is / /
| \ a
al

Yes, the debtor must sign 4A ; ff S af)
ren % ie [1 CintbO xd Mh AC ME

If all the answers on iines 7-9 Sianatunfi Debtor 1 ignature of Debtor 2 (Spouse Only ina Joint Case)
are No, go to line 11

11. Did an attorney represent Q] No
the debtor in negotiating (J Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
the reaffirmation O No
agreement?
QO Yes

] Sign Here

 

 

Whoever fills out this form | certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
musi sign here. parties identified on this Cover Sheet for Reaffirmation Agreement.

xX tac B/Z 4

ttt
iow Moff D 7 eye

MATHEW KANE

Printed Name

Check one:

(3 Debtor or Debtor's Attorney
G& Craditor or Creditor's Attorney

Official Form 427 Cover Sheet for Reaffirmation Agreement page 2
Case 19-15921-abl Doc16 Entered 10/22/19 11:19:15 Page 3 of 9

Form 24004 (12/155

 

Check one.
‘La, Presumption of Undue Hardship

iy. No Presumption of Undue Hardship
See Debtor's Statement in Surport of Reaffirmation,
Part Hl below, to determine which box to check.

heen

UNITED STATES BANKRUPTCY COURT

District of Nevada

GEORGE PAYNE ANDERSON, lil
In re ALICIA DENISE SMITH-ANDERSON Case No. 19-15921

Debtor
Chapter 7

REAFFIRMATION DOCUMENTS

Name of Creditor: HLS of Nevada LLC dba Nevada West Financial

 

Check this box if Creditor ts a Credit Union

PART I. REAFFIRMATION AGREEMENT

Reafiirming a debt is a serious financiai decision. Before entering into this Reaffirmation
Agreement, you must review the important disclosures, instructions, and definitions found in Part V of

this form.

A. Brief description of the original agreement being reaffirmed:auto loan

For example auto loan

B. AMOUNT REAFFIRMED: $ 7,828.41
The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include
unpaid principal. interest, and fees and costs (if any) arising on or before 10/16/2019
which is the date of the Disclosure Statement portion of this form (Part V).
Sev the definition of “Amount Reaffirmed” in Part}, Section © below.

C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 18.0000 %,
See definition of “Annual Percentage Rate” in Part V. Section C betow.

. | ;
This is a (check ene) | ¥ | Fixed rate | | Variable rate

If the loan has a variable rate. the future interest rate may increase or decrease from the Annual Percentage Rate
disclosed here.

 
Case 19-15921-abl Doc16 Entered 10/22/19 11:19:15 Page 4of9

c
vw

Form 2400A. Reaflirmation Documents Pave

q

D. Reaftirmation Agreement Repayment Terms (check and complete one):
| ¥ | $_ 303.24 per month for 33s months starting on _11/18/2019_

| Describe repayment terms, including wheiher future payment amount(s) may be different from
the initial payment amount.

E. Describe the collateral, if any, securing the debt:

Description: 2010 KIA OPTIMA
Current Market Value $ 5,601.00

 

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?
[v] Yes. What was the purchase price for the collateral? $ __ __ 9,695.00
[| No. What was the amount of the original loan? $

G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffirmed
debt and any related agreement:

Terms as of the Terms After

Date of Bankruptcy Reaffirmation
Balance due (including
fees and costs) $ 7,828.41 $ 7,828.41
Annual Percentage Rate 18.0000 % 18.0000 %
Monthly Payment $ 303.24 $ 303.24

[| Check this box if the creditor is agreeing to provide you with additional future credit in connection with
this Reaffirmation Agreement. Describe the credit limit, the Annual Percentage Rate that applies to
future credit and any other terms on future purchases and advances using such credit:

PART il. DEBTGR’S STATEMENT IN SUPPORT OF REAFFIKMATION AGREEMENT

A. Were you represented by an attorney during the course of negotiating this agreement?

¢

Check one. | | Yes [| No

7

 

 

 

 

B. Is the creditor a credit union?

Check one. [ lyes [v] No
Case 19-15921-abl Doc16 Entered 10/22/19 11:19:15 Page 5of9

Form 2400A, Reaffirmation Documents Page 3

C. If your answer to EITHER question A. or B. above is “No.” complete |. and 2. below.
1. Your present monthly income and expenses are:

a. Monthly income from a!! sources after payroi! deductions
(take-home pay plus any other income) $ 2,447.50

b. Monthly expenses (including ali reaffirmed debts except

 

this one) $___ 2,060.76
c. Amount available to pay this reaffirmed debt (subtract b. from a.) $ 356.74
d. Amount of monthly payment required for this reaffirmed debt $ 303.24

if the monthly payment on this reaffirmed debt (line d.) is greater than the amount you have available to
pay this reaffirmed debt (line c.), you must check the box at the top of page ane that says * Presumption
of Undue Harasnip.” Otherwise, vou must check the box at the top of page one that savs “No
Presumption of Undue Hardship.”

to

You believe that this reaffirmation agreement will not impose an undue hardship on you or your
dependents because:

Check one of the two statements below. if applicable:
| “ | You can afford to make the payments on the reaffirmed debt because your monthly income is
greater than your monthly expenses even after you include in your expenses the monthly

payments on all debts you are reaffirming, including this one.

[| You can afford to make the payments on the reaffirmed debt even though your monthly income
is less than your monthly expenses after you include in your expenses the monthly payments on
all debts you are reaffirming. including this one. because:

Use an additional page if nceded for a full explanation.

D. !f vour answers to BOTH questions A. and B. above were “Yes.” check the following
statement. if applicable:

You believe this Reaffirmation Agreement is in your financial! interest and you can afford to
make the payments on the reaffirined debt.

 

Also, check the box at the top of page one that says °No Presumption ef Undue Hardship.”
Case 19-15921-abl Doc16 Entered 10/22/19 11:19:15 Page 6of9

Form 24004, Reaffirmation Decumerts Page 4
PART HE. CERTIFICATION BY BEBTOR(S) AND SIGNATURES GF PARTIES
[ hereby ceriify that:
(1) | agree to reaffirm the debt described above.
(2) Before signing this Reaffirmaticn Agreement, ! read the terms disclosed in this Reaffirmation
Agreement (Part I} and the Disclosure Statement. instructions and Definitions included in Part V

below:

(3) The Debtor's Statement in Support of Reaffirmation Agreement (Part II! above) is true and
complete:

(4) [ am entering into this agreement voluntarily and am fully informed of my rights and
responsibilities: and

(5) I have received a copy of this completed and signed Reaffirmation Documents form.

SIGNATURE(S) (If this is a joint Reaffirmatjén Agreement. both debtors must sign.):

Date _ {0 | WMA Signature
Date _ Kf hia Signature

Reaffirmation Agreement Terms Accepted by Creditor:

   
 
 

 

 

 

Creditor NEVADA WEST FINANCIAL P.O. BOX 94703 LAS VEGAS, NV 89193
Print Name Address
MATHEW KANE 27/9
Print Name of Representative [ Signature Dat

PART IV. CERTIFICATION BY DEBTOR'S ATTORNEY (iF ANY)

To be filed oily ifthe attorney represenied the debtor during the course af negotiating this agreement.
{ hereby certify that: (1) this agreement represents fully informed and voluntary agreemeni by the debtor; (2)
this agreement does noi impose an undue hardsnip on the debtor or any dependent of the debtor: and (3) | have

Fully advised the debtor of the legal! effect and consequences of this agreement and any default under this
agreement,

ja presumption of undue hardship has been established with respect to this agreement. [i my opinion.
however. the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page | and the creditor is nota Credit

Unioi
Union. Abalc AAL\
Date ‘Cail \ Signature of Debtor's Attorney_

Print Name of Debior’s Attorney C Ow)

 
Case 19-15921-abl Doc16 Entered 10/22/19 11:19:15 Page 7 of 9

Fonm 2400A, Reaffirmation Docurnients Seas
Page

PART V. DISCLOSURE STATEMENT AND INSTRUCTIGNS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I
above) and these additional important disclosures and instructions.

Reaffirming a debt is @ serious financial decision. The law requires you to take certain steps to make sure the
decision is in your best interest. If these sieps. which are detailed in the Instructions provided in Part V, Section
B below. are not completed, the Reaffirmation Agreement is not effective, even though you have signed it.

A. DISCLOSURE STATEMENT

1. What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That means that if
you default on your reaffirmed debt after your bankruptcy case is over. your creditor may be able to take
your property or your wages. Your obligations will be determined by the Reaffirmation Agreement.
which may have changed the terms of the original agreement. If you are reaffirming an open end credit
agreement. that agreement or applicable law may permit the creditor to change the terms of that
agreement in the future under certain conditions.

2. Are you required to enter into a reaffirmation agreement by any law? No. you are not required to
reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be sure you can
afford the payments that you agree to make.

3. What if your creditor has a security interest or tien? Your bankruptcy discharge does noi eliminate

any lien on your property. A “lien” is often referred to as a security interest. deed of trust. mortgage, or
security deed. [he property subject to a lien is often referred to as collateral. Even if you do not
reaffirm and your personal liability on the debt is discharged, your creditor may still have a right under
the lien to take the collateral if you do not pay or default on the debt. If the collateral is personal
property that is exempt or that the trustee has abandoned. you may be able to redeem the item rather
than reaffirm the debt. To redeem. you make a single payment to the creditor equal to the current value
of ihe collaieral, as the parties agree or the court determines.

4. How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into
a reaffirmation agreement, you must do so before you receive your discharge. After you have entered
into a reaffirmation agreement and all parts of this form that require a signature have been signed. either
you or the creditor should file it as soon as possible. The signed agreement musi be filed with the court
no later than 69 days after the first date sct for the meeting of creditors. so that the court will have time
to schedule a hearing to approve the agreement if approval is required. However. the court may extend
the time for filing. everi after the 60-day period has ended.

5. Can you cancel the agreement? You may reseind (cancel) your Reaffirmation Agreement at any time
before the bankrupicy court enters your discharge. or during the 6C-day period that begins on the date
your Reaftirmation Agreement is filed with the court. whichever occurs later. ‘To rescind (cancel) your
Reaffirmation Agreemeit. vou must notify the creditor that your Reaffirmation Agreement is rescinded
(or canceled). Remember that you can rescind the agreement. even if the court approves it, as long as
you rescind within the time allowed.
Case 19-15921-abl Doc16é Entered 10/22/19 11:19:15 Page 8 of 9

Form 24004, Reaftirmaiton Documents Page 6

6.

i)

"ad

When will this Reaffirmation Agreement be effective?

a. [f you were represented by an atterney during the negotiation of your Reaffirmation
Agreement and

i. if the creditor is not a Credit Unien. your Reaffirmation Agreement becomes effective when
it is filed wiih the court unless the reaffirmation is presumed to be an undue hardship. if the
Reaffirmation Agreement is presumed to be an undue hardship, the court must review it and may
set a hearing to determine whether you have rebutted the presumption of undue hardship.

ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it
is filed with the court.

b. If you were not represented by an attorney during the negotiation of your Reaffirmation
Agreement. the Reaffirmation Agreement will not be effective unless the court approves it. To have the
couri approve your agreement, you must file a motion. See Instruction 5. below. The court will notify
you and the creditor of the hearing on your Reaffirmation Agreement. You must attend this hearing, at
which time the judge will review your Reatfirmation Agreement. If the judge decides that the
Reaftirmation Agreement is in vour best interest. the agreement wili be approved and will become
effective. However, if your Reaftirmation Agreement is for a consumer debt secured by a mortgage.
deed of trust. security deed. or other lien on your real property. like your home. you do not need to file a
motion or get court approval of your Reaffirmation Agreement.

What if you have questions about what a creditor can do? [f you have questions about reaffirming a
debt or what the law requires. consult with the attorney who helped you negotiate this agreement. [fF you
do not have an attorney helping you, you may ask the judge to explain the effect of this agreement to
you at the hearing to approve the Reaffirmation Agreement. When this disclosure refers to what a
creditor “may” do. it is not giving any creditor permission to do anything. The word “may” is used to
tell you what might occur if the law permits the creditor to take the action.

INSTRUCTIONS

Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm.
review and complete the information contained in the Reaffirmation Agreement (Part I above). If your
case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.

Complete the Debtor's Statement in Support of Reaffirmation Agreement (Part IT above). Be sure that
you can afford to make the payments that you are agreeing to make and that you have received a copy of
the Disclosure Statement and a completed and signed Reaffirmation Agreement.

If vou were represented by an attorney during the negotiation of vour Reaftirmation Agreement. your
: eS, 7 4 Shui’, BR aban “ist ok <p , = #
attorney must sign and date the Certification By Debtor's Attorney (Part TV above).

You or your creditor must file with the court the original of this Reatfirmation Documents packet and a
completed Reaffirmation Agreement Cover Sheet (Official Bankrtptey Form 427).

nl

if you are nol represented by an attorney, you must also complete and file with the court a separate
document entitled “Motion for Court Approval of Reaffirmation Agreement” unless your Reaffirmation
Agreement is for a consumer debt secured by a lien on your real property, such as your home. You can

use Form 2400B to do this.
Case 19-15921-abl Doc16 Entered 10/22/19 11:19:15 Page 9of9

Form 2400A, Reaffirmation Docuineiits Page 7

C.

N

Led

BEFINITIONS

“Amount Reaffirmed” means ihe total amount of debi that you are agreeing to pay (reaffirm) by
entering into this agreement. The total amount of debt includes any unpaid fees and costs that you are
agreeing to pay that arose on or before the daie of disclosure, which is the date specified in the
Reaffirmation Agreement (Part i, Section B above). Your credit agreement may obligate you to pay
additional amounts that arise after the date of this disclosure. You should consult your credit agreement
to determine wheiher you are obligated to pay additional amounts that may arise after the date of this
disclosure.

“Annual Percentage Rate” means the interest rate on a loan expressed under the rules required by
federal law. The annual percentage rate (as opposed to the “stated interest rate”) tells you the full cost
of your credit including many of the creditor's fees and charges. You will find the annual percentage
rate for your original agreement on the disclosure statement that was given to you when the loan papers
were signed or on the monthly statements sent to you for an open end credit account such as a credit
card.

“Credit Union” means a financial institution as defined in 12 U.S.C. § 461(b)( 1 (A)iv). It is owned
and controlled by and provides financial services to its members and typically uses words like “Credit
Union” or initials like “C.U." or “F.C.U.” in its name.
